               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

DAVID LEE DAVIS,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:18-01192

WARDEN BARBARA RICKARD,
FCI McDowell,

     Defendant.

                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).    Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on June 24, 2019, in which

she recommended that the district court deny plaintiff’s petition

for a writ of habeas corpus, grant respondent’s request for

dismissal, dismiss plaintiff’s petition under 28 U.S.C. § 2241

with prejudice, and remove this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).   Moreover, this court need not conduct a de novo

review when a plaintiff “makes general and conclusory objections
that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.”    Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Davis timely filed objections to the PF&R, as well as a

letter to the court in support of those objections.    See ECF Nos.

17 and 18.   With respect to Davis’s objections, the court has

conducted a de novo review.

       On May 9, 2012, in the United States Court for the

Southern District of Iowa, Davis pled guilty to conspiracy to

distribute cocaine base and marijuana, in violation of 21 U.S.C.

§ 846, and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1).   On

November 16, 2012, Davis was sentenced to a term of imprisonment

of 262 months, consisting of 202 months on the drug conspiracy

charge and sixty months on the firearm charge, sentences to run

consecutively.   His sentence was largely driven by his criminal

history as he was found to be a career offender under the

advisory sentencing guidelines.

       Magistrate Judge Eifert’s PF&R is thorough and

comprehensive and provides an excellent account of the various

arguments Davis raises that, according to him, entitle him to

habeas relief.   Plaintiff’s objections are difficult to decipher.

Furthermore, to a large degree, they do not direct the court to

specific errors in the PF&R but, rather, merely restate the same


                                  2
arguments previously made without confronting the deficiencies

identified in the PF&R.

A.        Mathis

          Davis objects to the PF&R’s ultimate conclusion that his

claim is not cognizable in § 2241.    To that end, he asserts

“Mathis vs United States was decided [in] 2016 well after

petitioners direct appeal & 2255.”    ECF No. 17 at p.1; see also

pp.6-8.    Davis does not really grapple with the analysis in the

PF&R detailing why he is unable to proceed under the savings

clause on this claim — Mathis is not a new rule of substantive

law that is retroactively applicable on collateral review.

          As Magistrate Judge Eifert correctly noted, Davis

challenges the validity of his conviction and sentence and,

therefore, in view of the nature of his claims, his application

must be considered to be a Motion to Vacate, Set Aside or Correct

his sentence under § 2255.    Motions under 28 U.S.C. § 2255 are

the exclusive remedy for testing the validity of federal

judgments and sentences unless there is a showing that the remedy

is inadequate or ineffective.    See Hahn v. Moseley, 931 F.3d 295,

300 (4th Cir. 2019) (“Generally, defendants who are convicted in

federal court must pursue habeas relief from their convictions

and sentences through the procedures set out in 28 U.S.C. §




                                  3
2255.”).1      The remedy under § 2241 is not an additional,

alternative or supplemental remedy to that prescribed under §

2255.

            “Nonetheless, § 2255 includes a ‘savings clause’ that

preserves the availability of § 2241 relief when § 2255 proves

`inadequate or ineffective to test the legality of a [prisoner’s]

detention.’”      Hahn, 931 F.3d at 300 (quoting 28 U.S.C. §

2255(e)); see also In re Jones, 226 F.3d 328, 333 (4th Cir. 2000)

(“[W]hen § 2255 proves `inadequate or ineffective to test the

legality of . . . detention,’ a federal prisoner may seek a writ

of habeas corpus pursuant to § 2241.”).      “In determining whether

to grant habeas relief under the savings clause, [a court should]

consider (1) whether the conviction was proper under the settled

law of this circuit or Supreme Court at the time; (2) if the law

of conviction changed after the prisoner’s direct appeal and

first § 2255 motion; and (3) if the prisoner cannot meet the

traditional § 2255 standard because the change is not one of

constitutional law.”      Hahn, 931 F.3d at 300-01 (citing In re

Jones, 226 F.3d at 333-34).

            The United States Court of Appeals for the Fourth Circuit

has also held that a person in federal custody may, under certain



       On July 31, 2019, Davis filed a letter asking the court to
        1

consider the Hahn decision. See ECF No. 19. The court has done
so but that decision does not undermine the reasoning set forth
in the PF&R.

                                    4
circumstances, use the savings clause under § 2255 to challenge

his sentence.    See United States v. Wheeler, 886 F.3d 415, 428

(2018).    In Wheeler, the Fourth Circuit held that § 2255 is

inadequate or ineffective to test the legality of a sentence

when:

          (1) at the time of sentencing, settled law of this
          circuit or the Supreme Court established the
          legality of the sentence; (2) subsequent to the
          prisoner's direct appeal and first § 2255 motion,
          the aforementioned settled substantive law changed
          and was deemed to apply retroactively on
          collateral review; (3) the prisoner is unable to
          meet the gatekeeping provisions of § 2255(h)(2)
          for second or successive motions; and (4) due to
          this retroactive change, the sentence now presents
          an error sufficiently grave to be deemed a
          fundamental defect.

Id. at 429 (citing In re Jones, 226 F.3d 328, 333–34 (4th Cir.

2000)).

          The plaintiff bears the burden of showing the inadequacy

or ineffectiveness of a § 2255 motion.    See McGhee v. Hanberry,

604 F.2d 9, 10 (5th Cir. 1979).    The fact that relief under §

2255 is barred procedurally or by the gatekeeping requirements of

§ 2255 does not render the remedy of § 2255 inadequate or

ineffective.    See In re Jones, 226 F.3d at 332-33; Young v.

Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It

is the inefficacy of the remedy, not the personal inability to

use it, that is determinative.    Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

                                  5
relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).    A

section 2241 petition that seeks to challenge the validity of a

federal sentence must either be dismissed or construed as a

section 2255 motion.   Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).

         With respect to his claim under Mathis, Magistrate Judge

Eifert concluded that plaintiff could not satisfy the second

prong of the Wheeler test, i.e., “Mathis provides an

insubstantial basis to allow Petitioner to utilize the savings

clause, however, as the decision does not apply retroactively on

collateral review.”    PF&R at p. 14.   Magistrate Judge Eifert was

correct on this point as numerous courts, in both the Fourth and

Eighth circuits, have concluded that Mathis does not apply

retroactively on collateral review.     See PF&R at pp. 15-16 and

authorities cited therein.   The cases that Davis cites in

contending that “Mathis is retroactive because substantive

decisions such as Mathis presumptively apply retroactively on

collateral review”, see ECF No. 17 at p.10, also recognize that

“Mathis has not been declared retroactive by the Supreme

Court—nor is it a new rule of constitutional law.    Mathis

interprets the statutory word `burglary’ and does not depend on

or announce any novel principle of constitutional law.”).     See,


                                  6
e.g., Holt v. United States, 843 F.3d 720, 722 (7th Cir. 2016).

Davis’s objections are OVERRULED.

B.        Ineffective Assistance of Counsel

          Davis’s second objection is to the PF&R’s ultimate

conclusion that he could not pursue his ineffective assistance of

counsel claim by utilizing § 2241.    Rather than grapple with this

conclusion, Davis instead offers a list of additional reasons why

his counsel was ineffective, including: 1) misinforming him about

conspiracy law; 2) ignorance of the law surrounding intervening

arrest; 3) withholding exculpatory evidence and trial

information; 4) not objecting to the 18 U.S.C. § 924(c) charge;

and 5) not ensuring that his burglary charge was counted

properly.    Davis does not even attempt to demonstrate why § 2255

is inadequate or ineffective to address these claims and,

accordingly, the second objection is OVERRULED.2

C.        Challenging Guidelines Error in Habeas Review

          Under the fourth prong of the Wheeler test, a sentencing

error must be sufficiently grave to be deemed a fundamental

defect.    As the PF&R noted, courts in both the Fourth and Eighth

Circuits have concluded that errors in applying the advisory

guidelines are not cognizable in habeas review.    See PF&R at pp.


     2
       Davis returns to his ineffective assistance of counsel
argument later in his objections. He still fails to address why
§ 2255 is inadequate or ineffective to address those claims. All
objections along these lines are OVERRULED.

                                  7
11-14 and authorities cited therein; see also United States v.

Foote, 784 F.3d 931, 936 (4th Cir. 2015) (“sentencing a defendant

pursuant to advisory Guidelines based on a career offender status

that is later invalidated” is not “a fundamental defect which

inherently results in a complete miscarriage of justice”); Sun

Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011) (“[W]e

agree with the government’s alternative contention that Sun

Bear’s collateral attack on an application of the career offender

guidelines provisions is not cognizable under § 2255.”)(en banc).

According to Davis, this violates his right to equal protection

under the law.   See ECF No. 17 at p.21 (“If a man sentenced today

cannot fall victim to this flawed sentencing scheme, then a man

sentenced yesterday should not be able to either.”).   However,

claims along these lines are routinely rejected.   See, e.g.,

Jones v. Bruce, 921 F. Supp. 708, 712 (D. Kan. 1996) (holding

that limited retroactivity provision of Kansas Sentencing

Guidelines Act did not violate equal protection rights of

defendant who fell outside statute’s retroactivity provision);

Dodd v. McCollum, No. CIV-16-795-R, 2017 WL 3474084, *5 (W.D.

Okla. July 26, 2017) (rejecting petitioner’s claim that failing

to apply an amended state statute retroactively would result in a

violation of equal protection); Peeler v. Kabban-Miller, No. CIV

S-11-1785 MCE GGH P, 2012 WL 2203054, *5 (E.D. Cal. June 14,

2012) (“Petitioner has not cited to any specific Supreme Court


                                 8
authority, and the undersigned is not aware of any, that hold the

Equal Protection Clause mandates that [a] finally convicted

prisoner receive the benefits of changes in state law which might

have benefitted the convicted prisoner if only the conviction had

occurred after the change in law.”) (emphasis in original).

       To the extent that plaintiff claims that he is actually

innocent of being a career offender, that argument also fails.

See Foote, 784 F.3d at 941 (“Furthermore, to the extent Appellant

argues that he is `actually innocent’ of being a career offender,

the Supreme Court has yet to stretch this Sawyer concept to

noncapital sentencing, and we will not do so here.”).   Nor can

plaintiff attack the validity of his underlying burglary

conviction that was used to support application of the career

offender enhancement in this forum.   See Daniels v. United

States, 532 U.S. 374 (2001) (“If, however, a prior conviction

used to enhance a federal sentence is no longer open to direct or

collateral attack in its own right because the defendant failed

to pursue those remedies while they were available (or because

the defendant did so unsuccessfully), then that defendant is

without recourse.   The presumption of validity that attached to

the prior conviction at the time of sentencing is conclusive, and




                                 9
the defendant may not collaterally attack his prior conviction

through a motion under § 2255.”).3

D.       Transfer to Sentencing Court

         For the sound reasons noted by Magistrate Judge Eifert,

the court concludes that transfer of this matter to the

sentencing court would be futile.     Davis’s argument to the

contrary is without merit and, therefore, OVERRULED.

         Having reviewed the Findings and Recommendation filed by

Magistrate Judge Eifert, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained

therein.   Accordingly, the court hereby DENIES plaintiff’s

petition under 28 U.S.C. § 2241 for a writ of habeas corpus,

GRANTS defendant’s motion to dismiss, DISMISSES plaintiff’s

petition under 28 U.S.C. § 2241 with prejudice, and directs the

Clerk to remove this case from the court’s active docket.

         Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).    A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

     3
       The court recognizes that Davis’s sentence was not
statutorily enhanced because of his prior convictions but,
rather, his prior convictions were used to determine his
guidelines range and the sentence ultimately imposed.


                                 10
constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).    The court concludes that the governing

standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 30th day of September, 2019.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                  11
